208 Ga. 616 (1952)
68 S.E.2d 571
McKENNEY
v.
WOODBURY BANKING COMPANY.
17654.
Supreme Court of Georgia.
Argued November 13, 1951.
Decided January 16, 1952.
*617 G. A. Huddleston and G. C. Thompson, for plaintiff in error.
W. S. Allen, George C. Kennedy and Kennedy & Bulloch, contra.
*618 HEAD, Justice.
1. The verdict directed by the court gave the defendant full credit for each of the three payments alleged to have been made, and supported by the defendant's testimony. The verdict as directed by the court was the most favorable to the defendant that could have been found by the jury. The bank's records, if considered by the jury, might have induced a finding that one or more of the payments asserted to have been made on the note were credited by the bank to the account of the defendant.
2. Neither the verdict nor the judgment made any reference to a special lien upon the property described in the deed to secure debt. This was, in effect, a ruling that the plaintiff was not entitled to a special lien upon the property by reason of the deed to secure debt. There is no exception to this judgment by the plaintiff, and there can be no further valid contention by it that its deed amounts to a special lien upon the property of the defendant. Code, § 110-501; Gamble v. Gamble, 207 Ga. 380 (61 S. E. 2d, 836). Under the rule that reversible error consists of both injury and error, the defendant can not complain of the rulings upon the demurrers, since the final judgment was limited to a finding as to the amount due upon the note.
Judgment affirmed. All the Justices concur.